The verdict was authorized by the evidence, and none of the special assignments of error shows cause for a new trial.
                          DECIDED MAY 2, 1941.
The accused was convicted of burglary, and his motion for new trial was overruled. The evidence, direct and circumstantial, authorized the jury to find, to the exclusion of every other reasonable hypothesis, that the defendant broke and entered the premises in question, with the intent to commit a larceny. Evidence showing that the defendant had been previously convicted of other burglaries was properly admitted to show his intent in breaking and entering the premises in this case, he having admitted in his statement to the jury that he was found there by the officers, but disclaiming any intention to burglarize the place. Under the facts of the case the refusal to declare a mistrial was not error. The excerpt from the charge complained of was not erroneous for any reason assigned. The denial of a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.